355 U.S. 2 (1957)
LIGHTFOOT
v.
UNITED STATES.
No. 4.
Supreme Court of United States.
Argued October 11, 1956.
Reargument June 3, 1957.
Decided October 14, 1957.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
John J. Abt argued the cause and filed a brief for petitioner.
Solicitor General Rankin argued the cause for the United States. With him on the brief were Assistant Attorney General Tompkins, Harold D. Koffsky and William F. O'Donnell.
Barent Ten Eyck filed a brief for the American Civil Liberties Union, as amicus curiae, urging reversal.
Restored to the docket for reargument June 3, 1957.
PER CURIAM.
Upon consideration of the entire record and the confession of error by the Solicitor General, the judgment of the United States Court of Appeals for the Seventh Circuit is reversed. Jencks v. United States, 353 U.S. 657.